Exhibit 10.4

 

Name:

 

Number of Shares of Restricted Stock:

 

Date of Grant:

 

Vesting Start Date:

 

 

Ironwood Pharmaceuticals, Inc.
2019 Equity Incentive Plan

Non-Employee Director Restricted Stock Agreement

 

This agreement (this “Agreement”) evidences the grant of shares of restricted
Stock by Ironwood Pharmaceuticals, Inc. (the “Company”) to the individual named
above (the “Participant”), pursuant to and subject to the terms of the Ironwood
Pharmaceuticals, Inc. 2019 Equity Incentive Plan (as amended from time to time,
the “Plan”).  Except as otherwise defined herein, all capitalized terms used
herein have the same meaning as in the Plan.

1. Grant of Restricted Stock.  The Company hereby issues to the Participant on
the date of grant set forth above (the “Date of Grant”), pursuant to and subject
to the terms set forth in this Agreement and in the Plan, the number of shares
of restricted Stock set forth above (the “Restricted Stock”), subject to
adjustment pursuant to Section 7 of the Plan in respect of transactions
occurring after the date hereof.

2. Vesting.  The term “vest” as used herein with respect to any share of
Restricted Stock means the lapsing of the restrictions described herein with
respect to such share.  Unless earlier terminated, forfeited, relinquished or
expired, the Restricted Stock will vest as follows, subject to the Participant
remaining in continuous service as a director of the Company from the Date of
Grant through such vesting date:

[Insert Vesting Schedule]

In the event of a Covered Transaction, the Administrator may require that any
amounts delivered, exchanged or otherwise paid in respect of outstanding and
then unvested shares of Restricted Stock be placed in escrow or otherwise made
subject to such restrictions as the Administrator deems appropriate to carry out
the intent of the Plan.  References in this Agreement to the shares of
Restricted Stock refer, mutatis mutandis, to any such restricted amounts.

3. Forfeiture Risk. 

(a).



If the Participant’s service as a director of the Company ceases for any reason,
including death, any then outstanding and unvested shares of Restricted Stock
acquired by the Participant hereunder will be automatically and immediately
forfeited.  The Participant hereby (i) appoints the Company as his or her
attorney-in-fact to take such actions as may be necessary or appropriate to
effectuate a transfer of the record ownership of any such shares that are
unvested and forfeited hereunder, (ii) agrees to deliver to the Company, as a
precondition to the issuance of any certificate or certificates with respect to
unvested shares of Restricted Stock hereunder, one or more stock powers,
endorsed in blank, with respect to such






shares, and (iii) agrees to sign such other powers and take such other actions
as the Company may reasonably request to accomplish the transfer or forfeiture
of any unvested shares of Restricted Stock that is forfeited hereunder.

(b).



The Administrator may cancel, rescind, withhold or otherwise limit or restrict
this Award at any time if the Participant is not in compliance with all
applicable provisions of this Agreement and the Plan.  By accepting, or being
deemed to have accepted, the Restricted Stock, the Participant expressly
acknowledges and agrees that his or her rights, and those of any permitted
transferee of the Restricted Stock, under this Agreement, including the right to
any Shares acquired under this Award or proceeds from the disposition thereof,
are subject to Section 6(a)(5) of the Plan (including any successor
provision).  Nothing in the preceding sentence may be construed as limiting the
general application of Section 10 of this Agreement.

4. Retention of Certificates.  Any certificates representing unvested shares of
Restricted Stock will be held by the Company.  If unvested shares of Restricted
Stock are held in book entry form, the Participant agrees that the Company may
give stop transfer instructions to the depository to ensure compliance with the
provisions hereof.

5. Legend.  All certificates representing unvested shares of Restricted Stock
will contain a legend substantially in the following form:

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE
IRONWOOD PHARMACEUTICALS, INC. 2019 EQUITY INCENTIVE PLAN AND A RESTRICTED STOCK
AWARD AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER AND IRONWOOD
PHARMACEUTICALS, INC.  COPIES OF SUCH PLAN AND AGREEMENT ARE ON FILE IN THE
OFFICES OF IRONWOOD PHARMACEUTICALS, INC.

 

As soon as practicable following the vesting of any such shares of Restricted
Stock the Company shall cause a certificate or certificates covering such
shares, without the aforesaid legend, to be issued and delivered to the
Participant.  If any shares of Restricted Stock are held in book-entry form, the
Company may take such steps as it deems necessary or appropriate to record and
manifest the restrictions applicable to such shares.

 

6. Dividends, etc.  The Participant will be entitled to (a) receive any and all
dividends or other distributions paid with respect to those shares of Restricted
Stock of which he or she is the record owner on the record date for such
dividend or other distribution, and (b) vote any shares of Restricted Stock of
which he or she is the record owner on the record date for such vote; provided,
however, that any property distributed with respect to a share of Restricted
Stock (the “associated share”) acquired hereunder, including without limitation
a distribution of Stock by reason of a stock dividend, stock split or otherwise,
or a distribution of other securities with respect to an associated share, will
be subject to the restrictions of this Agreement in the same manner and for so
long as the associated share remains subject to such restrictions, and will be
promptly forfeited if and when the associated share is so forfeited; and further
provided, that the

-2-




Administrator may require that any cash distribution with respect to the shares
other than a normal cash dividend be placed in escrow or otherwise made subject
to such restrictions as the Administrator deems appropriate to carry out the
intent of the Plan.  References in this Agreement to Restricted Stock refer,
mutatis mutandis, to any such restricted amounts.

7. Sale of Vested Shares; Transferability of Shares. 

(a).



The Participant understands and agrees that, on and after the Ownership Date (as
defined in the Company’s 2019 Non-Employee Director Compensation Policy (the
“Director Compensation Policy”)) the Participant shall not sell, transfer,
assign, hypothecate, pledge, encumber, or otherwise dispose of (collectively,
“Transfer”) shares of Stock or any interest therein (other than with respect to
the shares of Stock no longer subject to the vesting requirements set forth in
Section 2 in an amount approved by the Company to be required with respect to
the Participant’s estimated total federal, state, and local tax obligations
associated with the vesting of the Restricted Stock), even when such shares of
Stock are vested, unless and until the Participant satisfies and continues to
satisfy as of each Measurement Date (as defined in the Director Compensation
Policy) the stock ownership guidelines applicable to the Participant sent forth
in the Director Compensation Policy, which may be amended from time to
time.  For the avoidance of doubt, this Section 7(a) will not limit any Transfer
permissible under Section 7(b) and otherwise permitted under this Agreement if,
following such Transfer, the Participant would be considered the “beneficial
owner” of such shares of Stock under the Securities Exchange Act of 1934 and the
Treasury Regulations and applicable guidance issued thereunder; provided,
however, that unexercised stock options and/or unvested equity awards do not
count towards satisfaction of the stock ownership requirements.

(b).



Subject to the Transfer restrictions set forth in Section 7(a) above to satisfy
the stock ownership guidelines set forth in the Director Compensation Policy and
notwithstanding anything else to the contrary contained in this Agreement, the
Participant understands that he or she will be free to sell any share of
Restricted Stock once it has vested, subject to (i) satisfaction of any
applicable tax withholding requirements with respect to the vesting or transfer
of such share; (ii) the completion of any administrative steps (for example, but
without limitation, the transfer of certificates) that the Company may
reasonably impose; and (iii) applicable requirements of federal and state
securities laws.  The shares of Restricted Stock may not be transferred except
as expressly permitted under Section 6(a)(3) of the Plan.

8. Certain Tax Matters. 

(a).



The Participant has been advised to confer promptly with a professional tax
advisor to consider whether the Participant should make a so-called “83(b)
election” with respect to the Restricted Stock.  Any such election, to be
effective, must be made in accordance with applicable regulations and within 30
days following the date of “transfer” of the shares (as determined under Section
83 of the Code).  The

-3-




Company has made no recommendation to the Participant with respect to the
advisability of making such an election.   If the Participant makes an 83(b)
election, the Participant agrees to execute and deliver to the Company a copy of
the Acknowledgement and Statement of Decision Regarding Election Pursuant to
Section 83(b) of the Code, substantially in the form attached hereto as Exhibit
A, together with a copy of the Election Pursuant to Section 83(b) of the Code
(the “Election Form”), substantially in the form attached hereto as Exhibit
B.  The Election Form must be filed by the Participant with the appropriate
Internal Revenue Service office no later than 30 days after the date of the
transfer of the shares noted above.

(b).



The Participant is responsible for satisfying and paying all taxes arising from
or due in connection with the award, vesting or payments under this award of
Restricted Stock.  The Company will have no liability or obligation related to
the foregoing.

9. Effect on Service.  Neither the grant of the Restricted Stock, nor the
issuance of Shares upon the vesting of any portion of the Restricted Stock, will
give the Participant any right to be retained in the employ or service of the
Company or any of its subsidiaries, affect the right of the Company or any of
its subsidiaries to discharge the Participant at any time, or affect any right
of the Participant to terminate his or her service as a director of the Company
at any time.

10. Provisions of the Plan.  This Agreement is subject in its entirety to the
provisions of the Plan and the Director Compensation Policy, which are
incorporated herein by reference.  A copy of the Plan as in effect on the Date
of Grant has been furnished to the Participant.  By accepting, or being deemed
to have accepted, all or any portion of the Restricted Stock, the Participant
agrees to be bound by the terms of the Plan, the Director Compensation Policy
and this Agreement.  In the event of any conflict between the terms of this
Agreement, the Director Compensation Policy, and the Plan, the terms of the Plan
and then the Director Compensation Policy will control.

11. Form S-8 Prospectus.  The Participant acknowledges that the Participant has
received and reviewed a copy of the prospectus required by Part I of Form S-8
relating to shares of Stock that may be issued under the Plan.

12. Jurisdiction.  By accepting (or being deemed to have accepted) the
Restricted Stock, the Participant agrees to (i) submit irrevocably and
unconditionally to the jurisdiction of the federal and state courts located
within the geographic boundaries of the United States District Court for the
District of Delaware for the purpose of any suit, action or other proceeding
arising out of or based upon the Plan or this Agreement; (ii) not commence any
suit, action or other proceeding arising out of or based upon the Plan or this
Agreement, except in the federal and state courts located within the geographic
boundaries of the United States District Court for the District of Delaware; and
(iii) waive, and not assert, by way of motion as a defense or otherwise, in any
such suit, action or proceeding, any claim that he or she is not subject
personally to the jurisdiction of the above-named courts that his or her
property is exempt or immune from attachment or execution, that the suit, action
or proceeding is brought in an inconvenient forum, that the venue of the suit,
action or proceeding is improper or that the Plan or this Agreement or the
subject matter thereof may not be enforced in or by such court.



-4-




13. Acknowledgements.  The Participant acknowledges and agrees that (a) this
Agreement may be executed in two or more counterparts, each of which will be an
original and all of which together will constitute one and the same instrument,
(b) this Agreement may be executed and exchanged using facsimile, portable
document format (PDF) or electronic signature, which, in each case, will
constitute an original signature for all purposes hereunder, and (c) such
signature by the Company will be binding against the Company and will create a
legally binding agreement when this Agreement is countersigned by the
Participant.

 

 

[Signature page follows.]

 

 



-5-




 

The Company, by its duly authorized officer, and the Participant have executed
this Agreement as of the date first set forth above.

 

 

 

IRONWOOD PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

By:

/s/ Mark Mallon

 

Name:

Mark Mallon

 

Title:

Chief Executive Officer

 



Signature Page to Non-Employee Director Restricted Stock Agreement




Exhibit  A

 

ACKNOWLEDGMENT AND STATEMENT OF DECISION REGARDING ELECTION
PURSUANT TO SECTION 83(b) OF THE INTERNAL REVENUE CODE

 

The undersigned, a grantee of restricted shares of common stock (the “Restricted
Stock”) of Ironwood Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), pursuant to a Non-Employee Director Restricted Stock Agreement,
dated as of [●], between the undersigned and the Company (the “Restricted Stock
Agreement”), hereby states, as of the date of grant of the Restricted Stock, as
follows:

1. The undersigned acknowledges receipt of a copy of the Restricted Stock
Agreement.  The undersigned has carefully reviewed the Restricted Stock
Agreement.

2. The undersigned either:  (a) has consulted, and has been fully advised by,
the undersigned’s own tax advisor regarding the federal, state and local tax
consequences of purchasing the Restricted Stock under the Restricted Stock
Agreement, and particularly regarding the advisability of making elections
pursuant to Section 83(b) of the Internal Revenue Code of 1986, as amended (the
“Code”), and pursuant to the corresponding provisions, if any, of applicable
state laws or (b) has knowingly chosen not to consult such tax advisor.

3. The undersigned hereby states that the undersigned has decided to make an
election pursuant to Section 83(b) of the Code and is submitting to the Company
together with the undersigned’s executed Restricted Stock Agreement, a copy of
an executed election form which is attached as Exhibit B to the Restricted Stock
Agreement.

4. Neither the Company nor a representative of the Company has made any warranty
or representation to the undersigned with respect to the tax consequences of his
or her purchasing the Restricted Stock pursuant to the Restricted Stock
Agreement or of the making or failure to make an election pursuant to Section
83(b) of the Code or corresponding provisions, if any, of applicable state law.

5. The undersigned is also submitting to the Company, together with the
undersigned’s executed Restricted Stock Agreement, a copy of an executed
election form, if an election is made, by the undersigned pursuant to provisions
of state law corresponding to Section 83(b) of the Code, if any, that apply to
the purchase of the Restricted Stock by the undersigned.

 

 

 

Date: _________________


Participant

 



 




Exhibit B

 

Election Pursuant to Section 83(b) of the Internal Revenue Code

 

The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in gross income as
compensation for services the excess (if any) of the fair market value of the
property described below over the amount paid for such property. 

 

The following information is submitted in accordance with Treas. Regs.
§ 1.83-2(e):

 

1.



Name of Taxpayer:[insert name of person making the election].

 

Address:[insert street address, city or town, state and ZIP code of person
making the election].

 

Taxpayer Identification No.: [insert Social Security Number]

 

2.



Property for which election is made:  [●] shares (the “Shares”) of Common Stock
of Ironwood Pharmaceuticals, Inc. (the “Company”).

 

3.



Date of Transfer:  [●].

 

Taxable year for which election is made:  Calendar year [●].

 

4.



Restrictions to which property is subject:  The Shares are subject to forfeiture
in the event the Taxpayer’s service as a director of the Company terminates
prior to the vesting of the Shares. 

 

5.The fair market value of the Shares at the time of their transfer (without
regard to restrictions) was $[●] ($[●] per share).

 

6.Amount paid for the property:  $[●].

 

7.



A copy of this election has been furnished to the Company and to each other
person, if any, required to receive the election pursuant to Treas. Regs.
§ 1.83-2(d)

 

The undersigned taxpayer will file this election with the Internal Revenue
Service office with which the taxpayer files his or her annual income tax return
not later than 30 days after the date of transfer of the property.  The
undersigned taxpayer is the person performing the services in connection with
which the property was transferred.

 

Please acknowledge receipt of this election by signing or stamping the enclosed
copy of this election and return it in the enclosed, self-addressed, stamped
envelope.

 

 

 

Date: _________________


Taxpayer

 



 

